 SOUTHEASTERN PIPE LINE COMPANY575SOUTHEASTERN PIPE LINE COMPANYandOIL WORKERSINTERNATIONAL UNION, CIO. Case No. 10-CA-1360. April30, 1953SUPPLEMENTAL DECISION AND ORDEROn March 6, 1953, the Board issued a Decision and Order inthe above-entitled proceeding.' Thereafter, on March 30, 1953,the Respondent moved to reconsider the order and to limit thescope thereof. The Board,' having duly considered the matter,decides as follows:The Respondent requests reconsideration of the finding thatthe transfer of T. E. Barcroft was discriminatory, upon thealleged authority of the Greeneville Cabinet case.' The twocases do not present analagous situations. In Greeneville, theTrial Examiner found, and the Board adopted his finding, thatthe transfer of Waddell was not a "punishment intended to havebeen visited upon him because of his known union activities.Consequently, no constructive discharge has been shown." Inthepresentcase,theTrial Examiner found, with Boardapproval, that Barcroft's transfer was due to "Barcroft'sunionmembership and activity and Respondent'sdesire toremove him from proximity to employees interested in theUnion and to Respondent's desire to break up the Union." Inother words, the transfer of Waddell in the Greeneville casewas lawfully motivated, whereas that of Barcroftinthepresentcase was madefor unlawfulreasons.The different motivesdictate different results.The Respondent also moves to limit the scope of the Board'sorder as follows:(a) By eliminating the words "any other labororganization"in paragraphs 1 (a), (b), and (c) of the order, which require theRespondent to cease and desist from discouraging membershipin, threatening employees with reprisals because of member-ship or activities in behalf of, and soliciting employees towithdraw from, Oil Workers International Union, CIO, or "anyother labor organization." We believe that the evidence justifiesthe inference that the Respondent's unlawful conduct was moti-vated by hostilityto labor organizations in general and notmerely to the Oil Workers Union. In these circumstances, theprohibition against unlawful conduct directed at membership inthe Oil Workers Union or "any other labor organization" isdeemed necessary to reach the threat implicit in the Re-spondent's unlawful conduct 41 103 NLRB 341.Z Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powersinconnectionwith thiscase to a three-member panel [ChairmanHerzog and MembersHouston and Murdock].3GreenevilleCabinet Co.,Incorporated,102 NLRB 1677.4AssociatedPressv.N.L.R. B., 301 U.S. 103; Stokely Foods, Inc. v. N. L. R. B., 193F.2d 736 (C.A. 5); N. L. R. B. v. Tappan Stove Company, 174 F. 2d 1007 (C.A. 6); TheCanyon Corporation v. N. L. R.B.. 128 F.2d 953 (C.A. 8).104 NLRB No. 82. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) By adding the word "discriminatorily" betweenthe words"by" and "transferring" in the second line of paragraph 1 (a)of the order. The Respondent contends that the order as writtenis invalid in that it would prohibit all transfers of personnel.We disagree with this interpretation. The paragraph prohibitsonly discriminatory transfer of personnel. The Respondent'sproposed amendment is unnecessary.(c) By adding the word "coercively" to paragraphs 1 (c) and(d)which require the Respondent to cease and desist fromsoliciting employees to withdraw from the Union and frominterrogating employees concerning union activities. We rejectthis proposed amendment as unduly restrictive and misleading.(d)By eliminating from paragraph 1 (a) the provision whichreads "or in any other manner discriminating against them inregard to their hire or tenure of employment or any term orcondition of employment." The clause to which the Respondentobjects is practically a verbatim copy of Section 8 (a) (3) oftheAct,which is the section violated by a discriminationagainst an employee. The Board regularly includes this languagein its cease-and-desist orders when it finds discrimination,because discrimination as to some terms and conditions ofemployment is likely to lead to discrimination as to others.The courts have, in innumerable cases, enforced orders wordedin the manner which the Respondent considers objectionable.(e)By eliminating the broad cease-and-desist order con-tained in paragraph 1 (e). The Respondent's unlawful activities,including the discriminatory transfer of Barcroft, go to thevery heart of the Act and indicate a purpose to defeat self-organization of its employees. We are convinced that the unfairlabor practices committed by the Respondent are potentiallyrelated to other unfair labor practices proscribed by the Act,and that the danger of their commission in the future is to beanticipated from the Respondent's conduct in the past. Thepreventive purpose of the Act will be thwarted unless theBoard's order is coextensive with the threat. Accordingly, inorder to make effective the interdependent guarantees ofSection 7 and thus effectuate the policies of the Act, an orderrequiring the Respondent to cease and desist from in anymanner infringing upon the rights of employees guaranteed inthe Act is deemed necessary.5(f)By limiting the order to those pumping stations and ware-houses where the unfair labor practices were found to havebeen committed. The Respondent operates pipelines fromPoint St. Joe, Florida, to various points within the State ofGeorgia. In 1951, the Board found appropriate a unit of oper-ating and maintenance employees employed by the Respondentthroughout its pipeline system.' The Union won the electiondirected and was certified as bargaining representative ofemployees in the appropriate unit. The unfair labor practicesSN. L. R.B. v. Globe Wireless,Ltd., 193 F. 2d 748(C.A. 9); Stokely Foods, Inc., 91 NLRB1267,enfd.193 F.2d 736(C.A. 5); Standard Dry Wall Products,Inc., 91 NLRB 544, enfd.188 F.2d 362(C.A. 3); N.L. R. B. v.Entwistle Manufacturing Co., 120 F. 2d 532(C.A. 4).®Southeastern Pipe Line Company,94 NLRB 1177. MISSION APPLIANCE CORPORATION577committedby the Respondent were aimed at undermining theUnion and destroying its majority status throughout the unit.There is little doubt but that the impact of the unfair laborpractices was systemwide. The danger of future unfair laborpractices is as great in one part of the system as in another.The Board therefore reaffirms the need for extending its orderto all parts of the Respondent's pipeline system.'As the Respondent's motion is without merit, we shall denyit.ORDERIT IS HEREBY ORDERED that the Respondent'smotion toreconsider the Board'sorder ofMarch 6, 1953,and to limitthe scope thereof,-be, and it herebyis, denied.TN. L. R. B.v.United Mine Workers ofAmerica, 195 F. 2d 961 (C. A. 6); N. L. R. B. v.T.W. Phillips Gas & Oil Company, 141 F.2d 304(C.A. 3).MISSIONAPPLIANCE CORPORATIONandSHEET METALWORKERS' INTERNATIONAL ASSOCIATION,LOCAL 371,AFL, Petitioner. Case No.21-RC-2886.April 30, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George H.O'Brien,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Styles, and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of em loyees of the Employer within the mean-ing of Section9 (c) (1)and Section 2 (6) and(7) of the Act, forthe following reasons:The Intervenor(Association of Gas Appliance Workers)contends that its current contract,which covers the produc-tion,maintenance,and office clerical employees at the Em-ployer'sLosAngeles and Hawthorne, California, plants,constitutes a bar to this proceeding.The Petitioner, whichseeks a unit of only production and maintenance employeesat these plants of the Employer,contends that the currentcontract is not a bar because a schism has occurred within